TaNNENWald, J., concurring: I agree with the conclusion that the Missionary Dentist is neither a church nor a hospital nor an educational organization but I disagree as to some of the reasoning which has been adopted to support that conclusion. My main difficulty with the majority opinion stems from its definition of “church” as requiring an organizational structure in terms of a denomination or sect. Granted that Congress clearly intended that the word “church” have a restrictive meaning, I do not think that this should be the touchstone any more than I think that an organization must own or utilize buildings or other physical facilities to be so considered. In approaching the question of what Congress had in mind, we should take a common sense approach and posit our conclusion on the meaning of “church” in ordinary, everyday parlance. In this context, we should look not only at the purposes of the organization but the means by which those purposes are accomplished. Clearly, religious purposes and means are not enough. Otherwise there would have been no necessity for Congress to distinguish between a “religious organization” and a “church.” There is no question but that propagation of the faith coincides with the purpose of a “church.” But not every evangelical organization is a church in the sense with which we are concerned herein. In my opinion, the word “church” implies that an otherwise qualified organization bring people together as the principal means of accomplishing its purpose. The objects of such gatherings need not be conversion to a particular faith or segment of a faith nor the propagation of the views of a particular denomination or sect. The permissible purpose may be accomplished individually and privately in the sense that oral manifestation is not necessary, but it may not be accomplished in physical solitude. A man may, of course, pray alone, but, in such a case, though his house may be a castle, it is not a “church.” Similarly, in my opinion, an organization engaged in evangelical activity exclusively through the mails would not be a “church.” I recognize that my emphasis on spiritual togetherness as a characteristic of a “church” might well present problems if we were dealing with a constitutional question or if we were called upon to determine the philosophical, theological, or ecclesiastical refinements of the word. But we are called upon herein to deal with a very narrow — indeed, prosaic — question: Is the petitioner entitled for income tax purposes to an extra 10-percent deduction for contributions to a “church” ? Applying the standards which I have delineated, it is my judgment that, on the record before us, the Missionary Dentist is not a “church” in the sense that Congress used the word. A sizable segment of its efforts to propagate the faith was performed on an individual basis. To be sure, it is stipulated that the Missionary Dentist conducted religious services, but the testimony in regard to such services was so general that the significance of those services in relation to the total activities of the organization cannot be determined. Moreover, petitioner cannot escape the fact that, irrespective of its purpose, a large part of the efforts of the Missionary Dentist was the furnishing of dental service, that this service was the ostensible vehicle for all its activities, and that its other activities, though considered important, were nevertheless accessorial. The degree to which the critical element of spiritual togetherness is missing is too large to enable us to accept petitioner’s contention. Nor can the Missionary Dentist qualify as a “hospital.” Here again, Congress intended that a restricted meaning be given to- this word. Section 503(b) (5) specifies “an organization, the principal purposes or functions of which are the providing of medical or hospital care or medical education or medical research or agricultural research.” Section 170(b) (1) (A) (iii) specifies, as far as is applicable to this case, “a hospital referred to in section 503(b) (5).” The dictionary definition of “hospital” is “an institution or place where sick or injured persons are given medical or surgical care.” Webster’s New International Dictionary (3d ed. 1961). Assuming that an outpatient clinic may qualify as a hospital (sec. 1.170-2 (b), Income Tax Eegs.) and important as the care of teeth may be, a dental clinic simply does not fit the common, everyday meaning of “hospital.” Yet, dental service is essentially all that the Missionary Dentist provided. The facts that on occasion a patient remained at the clinic because of travel necessitated by distances involved or that oral surgery was sporadically performed do not require a different conclusion. As far as any claim that the Missionary Dentist was an “educational organization” is concerned, the simple answer is that the record herein, with the possible exception of one small school which constitutes a very minor part of its activities, is devoid of any evidence that “a regular faculty and curriculum” was maintained which “a regularly enrolled body of pupils or students” normally attended. Sec. 503 (b) (2). Hoyt, agrees with this concurring opinion.